               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION
MAYNARD SANDERS,                 )
                                 )
     Movant,                     )
                                 )
v.                               )           CV419-051
                                 )           CR417-011
UNITED STATES OF AMERICA,        )
                                 )
     Respondent.                 )

                                ORDER

     Maynard Sanders moves under 28 U.S.C. § 2255 to vacate, set

aside, or correct his federal sentence. CR417-011, doc. 66; see United

States v. Almand, 992 F.2d 316, 317 (11th Cir. 1993) (individuals

challenging the validity of any sentence, including those imposed for

revocation of supervised release, must utilize § 2255).      The Court

DIRECTS the Government to respond within ninety days from the date

of this Order. 28 U.S.C. § 2255 Rule 4(b).

     SO ORDERED, this 13th day of March, 2019.



                                 ______________________________
                                 _ _______
                                         _______
                                               ___
                                                 _____
                                                     ____
                                                        __
                                 CHR    PHER L. RAY
                                  HRISTOPHER
                                   RISTOPH
                                 UNITED STATESS MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
